Title: To John Adams from Johann Ulrich Pauli, 5 April 1782
From: Pauli, Johann Ulrich
To: Adams, John



Hamburg. d 5ten April 1782
Hoch-Wohlgebohrner, Hochgeehrtester Herr

Wenn ihr hanseatische Charge d. affaires Monsieur Martens bei Euro Hochwohlgebohrn die Anfrage bald thun sollte, ob Sie bereits bevollmächtiget wären mit denen Hansen-Städten einen Freundschaft und Handlungs-Verein zu treffen, so ist dieses keine bloße Frage der Neugierde. Die Hansenstädte kommen und werden verhältnismäßig weit größeren Nutzen und Vortheile Dero Amerikanischen zu leisten vermögen, als dieses die Herren Holländer je zu thun vermögend sein werden. Auf dem Fall Dero wircklichen Bevollmächtigung wünsche Ihnen einen Vorschlag einer den Hansen-Städten und Dero Amerikanischen Staaten gleich gemeinschaftlichen Banck zu thun, die beiden so sehr vortheilhafft sein wird, daß von selbst Dero Mitbürger und die unsrigen mit keinem so gerne und willig handeln werden als mit sich unter einander. Die Sache ist von einem erstaunenden Umfange, und wie ich glaube und hoffe von einer sehr zuversichtlichen Gewisheit. Die Grundsätze, worauf sie gebauet werden wird, sind die einfachsten. Es sind Grundsätze der Freiheit und Gerechtigkeit selbst. Aber in ihren Folgen gehen sie bis ins unendliche. Ich muß aber nohtwendig Ihnen mündlich davon erst die erforderliche Nachricht gäben. Vorläufig dürfte ich Ihnen so viel sagen können, daß wenn Sie sich ausbitten sollten, mit mir über den Traktat zu seiner Zeit vorzüglich zu negotiiren, die Hansen-Städte wohl aber kein sonderliches Bedenken machen dürften, mir diesen Auftrag mit anderen zu ertheilen. Ob nun ihre General Vollmacht zur Handels Traktats Schliessung sich bis so weit erstrecke, daß Sie solche von selbst auf die Hansen-Städte ausdehnen oder nicht ausdehnen können, davon bitte ich mir eine offenherzige baldige Antwort, die keine andere Absicht haben soll, als beiden Theilen auf alle Zukunfft die ersprieslichsten Aussichten und Dienste leisten zu wollen. Wenigstens dürften sie erforderlichenfalles die weitere Vollmacht leichte vom Congres aus erhalten und doch schon das vorläuffige nohtwendige von jetzt an vorbereiten können. Sollten Euro Hochwohlgebohrn sich bei dieser schönen Jahreszeit und guten Wegen sich endschliessen eine Reise nach die Hansen Städte zu thun, so erbiete ich mein Haus. Ich wohne in der schönen Vorstadt zu St. Georg. Sie können erst so lange wie sie wollen, incognito bei mir sich aufhalten, um das vorläuffige erforderliche gehörig befordern zu mögen. Ich bin Euro Hochwohlgebohrn ergebenster und verpflichtetster Diener

Joh: Ulr: Pauli Dr.

